DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant’s correspondence received October 18, 2021. Claims 1-20 and 22-27 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Terminal Disclaimer
The terminal disclaimer filed on October 18, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/701,688, 16/007,427, 16/007,541, 16/007,531, 16/018,926, 16/150,962, 16/179,523, 16/177,784, 16/007,514, 16/007,510, 17/202,890 and US 10,081,829, US 10,370,700, US 10,947,599, and US 10,527,608 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 4, 5, 24, 25, and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 recites “wherein the RNA-guided protein comprises Cas endonuclease or a catalytically inactive homolog thereof”. The term “Cas endonuclease” refers to a protein that has nuclease activity. In addition, the recitation of “Cas endonuclease” in claim 2 further refers to a catalytically active Cas endonuclease since it is recited as an alternative to the “catalytically inactive homolog thereof”. However, claim 1 requires “an RNA guided protein…that binds to the ends of the target nucleic acid in a sequence-specific manner and does not cleave the target nucleic acid”. The recitation “does not cleave the target nucleic acid” modifies the “RNA guided protein” and refers to one that is not capable of cleaving the target nucleic acid. Accordingly, the recitation of a “Cas endonuclease” that sufficiently refers to a catalytically active protein fails to include all of the limitations of the claim from which it depends, which requires an RNA guided protein that does not cleave the target nucleic acid.
The same rationale is applicable to claims 4, 5, 24, 25, and 26, which contain similar language.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-16, 18-20, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Peter (US 2014/0356867) in view of Berka (US 2006/0292611), Besir (US 2005/0202480), Doudna (US 2016/0319262), and Barra (Barra et al. (2015) Clinical Biochemistry, 48:976-981).
Regarding interpretation of the recitation “introducing an RNA guided protein into the serum or plasma sample”, the specification does not define how much serum or plasma is required in a reaction for it to be considered a “serum or plasma sample”. It is noted that the specification describes numerous reactions in terms of their percent plasma concentration ranging from 0.1-100% plasma (see FIG. 2). Accordingly, the phrase “introducing a protein into the serum or plasma sample” is interpreted as encompassing mixtures of a serum or plasma sample with other reaction components.



Peter does not specifically teach digesting, while the protein is bound to the target, the non-target nucleic acid.

However, Berka similarly teaches enriching for a target nucleic acid ([0111]). Berka teaches obtaining a sample comprising a target nucleic acid ([0099]) and protecting the ends of the target nucleic acid molecule to exonuclease digestion by ligating a hairpin adapter to each end ([0104]). Berka teaches “exposure of the ligation mixture to an exonuclease will remove most DNA except for DNA fragments ligated to two hairpin adaptors and hairpin adaptor dimers” ([0110]) and therefore teaches enriching for a target nucleic acid by digesting non-target nucleic acid while the target nucleic acid is protected.

In addition, Besir similarly teaches a “method to produce a double-stranded linear polynucleotide stabilized against exonucleolytic attack” (i.e. protecting a nucleic acid of interest in a sample from exonuclease) (see [0016]). Besir teaches wherein the double-stranded linear polynucleotide comprises a first operator at the 3’-end of a polynucleotide and a second operator at the 5’ end of the polynucleotide ([0016]). Besir teaches contacting the double-stranded linear polynucleotide with a first and second agent such as a DNA-binding protein or 

Furthermore, Doudna similarly teaches a method for the protection of a double-stranded target nucleic acid by Cas9 (i.e. a DNA binding protein) complexed with a targeting crRNA (i.e. guide RNA) from exonucleolytic attack (see [0038]). Doudna teaches that Exonuclease III footprinting experiments show that Cas9 protects a 26 bp segment of a target DNA ([0175] and FIG. 29).

Peter does not teach wherein the sample is a serum or plasma sample.

However, Barra similarly describes a method for protecting nucleic acid from nuclease activity (abstract). Barra teaches that circulating cell-free DNA (ccfDNA) refers to extracellular DNA occurring in blood and is a biomarker of growing interest in various clinical fields including diagnosis of fetal genetic traits as well as providing diagnostic and prognostic information for cancer patients (page 976, column 1). Barra teaches protecting circulating cell-free DNA in plasma from DNase I degradation by the addition of the anticoagulant EDTA (page 976, column 1, paragraph 2). Barra teaches that circulating cell-free DNA in EDTA-plasma samples but not serum samples were protected from continuous endogenous DNAse activity or to exogenous DNase I treatment (see FIG. 1 and 2). Barra further teaches that 10-fold serial dilution of EDTA to nonanticoagulated plasma and serum revealed a stepwise inhibition of the hydrolysis probe degradation (page 979, column 1, paragraph 3), thereby illustrating the presence of DNase 

It would have been obvious to one of ordinary skill in the art to have modified the method of Peter by digesting the non-targeted nucleic acids with an exonuclease because it would have merely amounted to a simple combination of known enrichment techniques according to known methods to yield predictable results. Each of Peter and Berka teach methods for enriching for a target nucleic acid. Accordingly, it would have been prima facie obvious to have combined these known methods for target nucleic acid enrichment together for the common purpose of enriching for a target nucleic acid. One of ordinary skill in the art would have been motivated to have used exonuclease digestion to enrich for the target nucleic acid sequence because it would have advantageously degraded non-targeted nucleic acids as taught by Berka. One of ordinary skill in the art would have known that the sequence-specific binding of Cas9 to the target nucleic acids would have protected the target nucleic acids from exonuclease digestion in view of Besir who teaches using sequence-specific DNA-binding proteins to protect a target nucleic acid of interest from exonuclease digestion and further in view of Doudna who teaches that Cas9, specifically, protected the target nucleic acid from exonuclease digestion.
It further would have been obvious to one of ordinary skill in the art to have applied the method of Peter to enrich for and detect nucleic acids in a serum or plasma sample from individuals such as cancer patients for cancer diagnosis or pregnant females for the detection of fetal genetic traits because these sources of nucleic acid were recognized as having diagnostic utility in the art as described by Barra. One of ordinary skill in the art would have been motivated to have applied the method of Peter to detect such nucleic acid targets from such 

Regarding claim 2, Peter teaches wherein the protein comprises a catalytically inactive Cas9 ([0049]).

Regarding claim 3, Peter specifically teaches wherein the ends of a target region in the genome is targeted by cleavage-deficient Cas9 proteins (see FIG. 1). In addition, Peter teaches wherein the Cas9 proteins the ends of a target region in the genome ([0049]). Peter further teaches wherein wild-type Cas9 cleaves the target DNA but remains bound to the target and is captured ([0049]) and therefore teaches the binding of Cas9 at the end of the target DNA molecule. Still further, the obviousness of digesting non-target nucleic acid with exonuclease is discussed above. Such digestion of the ends of a nucleic acid bound by Cas9 would further result in the Cas9 proteins being bound to the ends of the target nucleic acid.

Regarding claim 4, Barra teaches obtaining a blood sample from a subject in a tube with a gel barrier (i.e. blood collection tube), and centrifuging the tube to isolate serum or plasma 

Regarding claim 5, Peter teaches wherein the sample comprising the fragmented DNA to be enriched is combined with a Cas9-gRNA complex ([0049]), and therefore sufficiently teaches introducing ribonucleoprotein comprising a Cas9 and guide RNA into the sample.

Regarding claim 6, Peter teaches wherein there are a plurality of guide RNA molecules to target different DNA sites ([0049]). In addition, Peter teaches wherein the method is to isolate a region of interest from a genome, wherein the region comprises a mutation ([0097]) such as inversion, deletion, translocation breakpoints, or mutations that cause aberrant splicing or regulation ([0098]).
Peter does not teach wherein such mutations are cancer-associated.
However, Barra teaches that analysis of tumor derived ccfDNA can provide diagnostic and prognostic information for cancer patients (page 976).
It would have been obvious to one of ordinary skill in the art to have applied the method of Peter to enrich for a target nucleic acid including a locus that is known to harbor a cancer-associated mutation for the advantage of diagnosing the presence of the cancer-associated mutation in the patient. One of ordinary skill in the art of non-invasive cancer diagnosis would have been motivated to have enriched for a cancer-associated mutation using the method of Peter for the advantage of increasing the sensitivity of the detection.

Regarding claim 7, Peter teaches wherein the Cas9-associated guide RNA comprises an affinity tag for isolating the target nucleic acid ([0055]).

Regarding claims 8 and 9, Peter further teaches amplifying the target nucleic acid and sequencing the amplification products ([0064]).

Regarding claim 10, Peter teaches wherein the target nucleic acid is further analyzed to identify one or more mutations (see [0097]-[0098]).

Regarding claim 11, the embodiment in which the target nucleic acid includes a mutation specific to a tumor is discussed above as applied to claim 6.

Regarding claims 13 and 14, Peter teaches detecting the target nucleic acid by hybridization to a primer for amplification to produce products that are sequenced ([0064] and [0143]).

Regarding claim 15, Peter teaches wherein the Cas9-associated guide RNA comprises an affinity tag such as biotin and the isolating is done using a capture agent for the affinity tag using an affinity support such as a bead (i.e. a particle) that contains streptavidin ([0055]). Peter teaches wherein unbound products (i.e. other components) are removed by washing ([0056]).

Regarding claim 16, Peter teaches that the bead or column is a binding agent ([0056]) that contains the streptavidin ([0055]-[0056]) which is a protein, and therefore teaches wherein the particle comprises an agent that binds to at least one protein to form a particle-bound segment.

Regarding claim 18, Peter teaches wherein the sample is applied to a column ([0055]), which is later detected ([0064]). 

Regarding claim 19, Berka further teaches wherein differently sized nucleic acid fragments can be size fractionated to reduce size variation ([0071]). Berka teaches that size fractionation can be performed by a number of art known methodologies such as gel electrophoresis, sedimentation through a sucrose gradient, and size exclusion chromatography ([0072]). Berka specifically teaches wherein the protected DNA fragment is applied to a size fractionation column (see [0110]).
It would have been obvious to one of ordinary skill in the art to have separated bound from unbound nucleic acid by any of the known methods for fractionating nucleic acid samples including size exclusion as described by Berka. This would have amounted to a simple combination of known nucleic acid fractionation and purification methods together for the common purpose of isolating a target nucleic acid. One would have been motivated to have done so for the advantage of enhancing the purification of the target nucleic acid.

Regarding claim 20, Peter teaches wherein the cleaved DNA is subjected to a gel ([0113]), but does not specifically teach gel electrophoresis.
However, Berka teaches that after exonuclease digestion, the DNA is subjected to gel electrophoresis to remove most DNA except for those protected ([0110]).
It would have been obvious to one of ordinary skill in the art to have subjected the sample to gel electrophoresis for the advantage of separating the larger protected fragments from other components in the sample.

Regarding claim 22, the embodiment in which the digesting step comprises digestion with an exonuclease and the protein is Cas9 complexed with a guide RNA that prevents the exonuclease from digesting the target nucleic acid as discussed above as applied to claim 1.

Regarding claim 23, Peter teaches wherein the target nucleic acid is isolated and amplified ([0064]). Berka further teaches wherein the protected DNA fragment is applied to a size fractionation column (i.e. size exclusion column) (see [0072] and [0110]), thereby positively enriching for the target nucleic acid.
However, Berka does not explicitly teach inactivating the exonuclease after the digesting step.
However, Berka does teach where a ligation reaction is halted to prevent undesirable intermolecular ligations by heat inactivation or by addition of EDTA ([0223]).
In addition, Barra teaches that EDTA is a DNAse I inhibitor because it chelates divalent ions that are essential for enzyme structure (page 977, column 1, paragraph 2).
Accordingly, it would have been obvious to one of ordinary skill in the art to have halted the exonuclease reaction by inactivating the exonuclease by either heat inactivation or by addition of EDTA for the advantage of preventing any further unwanted digestion.

Regarding claim 24, the embodiment in which the Cas protein is a catalytically inactive Cas9 is addressed above as applied to claim 1.

Regarding claim 25, this embodiment has been addressed above as applied to claim 4.



Regarding claim 27, this embodiment has been addressed above as applied to claim 6.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Peter (US 2014/0356867) in view of Berka (US 2006/0292611), Besir (US 2005/0202480), Doudna (US 2016/0319262), and Barra (Barra et al. (2015) Clinical Biochemistry, 48:976-981), as applied to claim 11 above, and further in view of Diehl (Diehl et al. (2008) Nature Medicine, 14(9):985-990).
The teachings of Peter, Berka, Besir, Doudna, and Barra are discussed above.
Regarding claim 12, Barra does not teach wherein  not teach wherein the target nucleic acid is present at no more than about 0.01% of cell-free DNA in the plasma or serum.
However, Diehl similarly teaches the circulating DNA containing somatic mutations is highly tumor specific and can provide optimum markers (abstract). However, Diehl teaches that the number of circulating mutant gene fragments is small compared to the number of normal circulating DNA fragments (abstract). Diehl teaches wherein the circulating mutant DNA represents only a tiny fraction of the total circulating DNA, sometimes less than 0.01% (page 985, column 1, paragraph 2). Diehl teaches that circulating tumor DNA measurements can be used to reliably monitor tumor dynamics in subjects with cancer who are undergoing surgery or chemotherapy (abstract). 
It would have been obvious to one of ordinary skill in the art to have applied the enrichment method of Peter to detect a target nucleic acid comprising a mutation that is no more than about 0.01% of cell-free DNA in the plasma or serum for the advantage of monitoring the status of the tumor in the patient. Given that the method of Peter is intended to .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Peter (US 2014/0356867) in view of Berka (US 2006/0292611), Besir (US 2005/0202480), Doudna (US 2016/0319262), and Barra (Barra et al. (2015) Clinical Biochemistry, 48:976-981), as applied to claim 15 above, and further in view of Invitrogen (Dynabeads M-270 Streptavidin production manual, 2 pages, published in 2007).
The teachings of Peter, Berka, Besir, Doudna, and Barra are discussed above.
Regarding claim 17, Berka teaches the use of Dynal Dynabeads M270 streptavidin magnetic beads which are used to bind to biotin molecules for the enrichment of the target nucleic acid molecules ([0262]).
However, Berka does not explicitly teach wherein the enriching step comprises applying a magnetic field to separate the particle-bound protected segment from the other components.
However, Invitrogen provides instructions to wash Dynabeads M270 by applying a tube comprising the beads on a magnet and removing the supernatant by aspiration with a pipette (see 2.1.2 Washing Procedure).
It would have been obvious to one of ordinary skill in the art to have used magnetic particles including the use of a magnetic field to separate the target nucleic acid bound to the Cas9 from the other nucleic acids in the sample. One of ordinary skill in the art would have been motivated to have done so because this would have been a convenient means for performing affinity purification of the Cas9 protein and target nucleic acid.
Response to Arguments
	Applicant’s argument that none of the cited references individually report the claimed method (see remarks on pages 7-9) has been fully considered but is not persuasive because the claims are rejected under 35 USC 103 based upon a combination of references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s argument that none of the cited references report the claimed method does not specifically explain why it would not have been obvious to have arrived at the claimed method based upon the combination of cited references.
	Applicants argue that “Binding a protein to the ends of a target nucleic acid and digesting non-target nucleic acids while the protein is still to the ends of the bound nucleic acid is simply not taught or suggested by the prior art” is not persuasive because it does not explain how this differs from the prior art and why the differences would not have been obvious to one of ordinary skill in the art. For example, at least Besir already teaches using proteins to bind to the ends of a target nucleic acid to protect the target nucleic acid from exonuclease digestion, as discussed in the rejection. Applicant’s remarks does not explain how this disclosure alone differs from Applicant’s statement. To the extent that it is any different, Applicant’s remarks do not address why this difference would not have been obvious.
	Applicant’s argument that “Peter is not an appropriate reference under Section 102” because Peter “does not report” certain “elements of the claims” (see remarks on page 8, paragraph 1) is not persuasive because the fact that a prior art reference fails to anticipate a claimed method does not render the reference inappropriate under 35 USC 103.

	Applicant’s argument that Besir “reports a method that is entirely different from that claimed by Applicant and it would make no logical sense to introduce or substitute an RNA-guided protein in the method reported by Besir” (see remarks on page 9, paragraph 1) has been fully considered but is not persuasive because each of Besir and the claimed methods are similarly directed to methods for enriching for target nucleic acids by using DNA-binding proteins to protect the ends of a target nucleic acid from digestion by an exonuclease. 
	Applicant’s argument that Doudna does not report protecting the entire length of a nucleic acid from exonuclease digestion by binding Cas9 to the ends of the nucleic acid and that there is nothing in Doudna that would indicate or suggest that protection of sequence to which the Cas binds could be extended to non-bound sequences (see remarks on page 9, paragraph 2) is not persuasive because in view of Besir who teaches that DNA-binding proteins that bind to and protect the ends of a target nucleic acid from exonuclease digestion also protect the length of the target nucleic acid from exonuclease digestion, as discussed in the rejection. Applicant’s argument does not specifically explain why in view of Besir and Doudna that one of ordinary skill in the art would not have had a reasonable expectation of success that the Cas9 protection of the ends of a target nucleic acid would be extended along the length of the target nucleic acid.

Withdrawn Double Patenting
The provisional rejection of claims 1-20 and 22-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/159,116 in view of Peter (US 2014/0356867), Berka (US 2006/0292611), Besir (US 2005/0202480), Doudna (US 2016/0319262), Barra (Barra et al. (2015) Clinical Biochemistry, 48:976-981), Diehl (Diehl et al. (2008) Nature Medicine, 14(9):985-990), and Invitrogen (Dynabeads M-270 
Response to Arguments
	Applicants argue that the present claims do not recite the detection of passenger mutations and it would not be obvious to focus specifically on passenger mutations because the present claims are methods for detecting any rare nucleic acid sequence (see remarks on page 11, last paragraph).
	This argument has been fully considered but is not persuasive because this is not the correct analysis because the copending claims are the reference claims and are not under examination in the current application. Accordingly, Applicant’s remarks that refer to the nonobviousness of features of the copending claims and how the current claims are not so limited is not effective for distinguishing how the current claims are not anticipated by or obvious in view of the copending claims. Nevertheless, the rejection has been withdrawn for reasons discussed above but not because of Applicant’s argument.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
October 25, 2021